Case 1:18-cv-03264-JPH-TAB Document 13 Filed 11/02/18 Page 1 of 2 PageID #: 30



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

TERRY BURNWORTH and           )
TAMMY JACKSON,                )
                              )
      Plaintiff,              )
                              )
v.                            )                   Case No.: 1:18-cv-3264-TWP-TAB
                              )
HENDRICKS COUNTY PLANNING     )
AND BUILDING DEPARTMENT,      )
SCOTT BUTRUM, TONYA COTTRELL, )
and TIM DOMBROSKY,            )
                              )
      Defendants.             )

            NOTICE OF AGREEMENT TO INITIAL ENLARGEMENT OF TIME

       Come now the defendants, Hendricks County Planning and Building Department, Scott

Butrum, Tonya Cottrell and Tim Dombrosky, and pursuant to L.R. 6-1(b) report that the parties

have conferred, through counsel, and agreed to an initial enlargement of time within which to

respond to the complaint, through and including December 13, 2018. The deadline has not been

previously extended and is for twenty-eight days. The extension does not interfere with a case

management plan, scheduled hearing or other case deadline. The original deadline is November

15, 2018.


                                           Respectfully submitted,

                                           STEPHENSON MOROW & SEMLER


                                            /s/ James S. Stephenson
                                           James S. Stephenson
                                           Attorney No. 11434-98
                                           Attorney for defendants,
                                           Hendricks County Planning and Building Dept.,
                                           Scott Butrum, Tonya Cottrell and Tim Dombrosky
Case 1:18-cv-03264-JPH-TAB Document 13 Filed 11/02/18 Page 2 of 2 PageID #: 31



                CERTIFICATE OF ELECTRONIC FILING AND SERVICE

        I hereby certify that on November 2, 2018, a copy of the foregoing was filed electronically.

Notice of this filing will be sent to the following parties by operation of the Court’s CM/ECF

system.

        James M. Boyers
        Jim.Boyers@Woodenlawyers.com
        James A. Carter
        James.Carter@Woodenlawyers.com
        WOODEN McLAUGHLIN LLP
        211 North Pennsylvania Street
        One Indiana Square, Suite 1800
        Indianapolis, IN 46204-4208

                                               /s/ James S. Stephenson
                                              James S. Stephenson

STEPHENSON MOROW & SEMLER
3077 East 98th Street, Suite 240
Indianapolis, IN 46280
Telephone: (317) 844-3830
Fax: (317) 573-4194
Email: jstephenson@stephlaw.com



18-7019/mc




                                                 2
